Reynolds, J. P., Staley, Jr., and Sweeney, JJ., concur; Greenblott, J., dissents and votes to reverse and grant a new trial, in the following memorandum, in which Cooke, J., concurs: I vote for reversal and a new trial, agreeing with the majority that the award for direct damages cannot stand. However, in my opinion there should be a new trial on this issue. It is harsh to deprive this claimant, whose property was taken against his will, of an opportunity to present an appraisal which would meet the proper standards.